DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 2/10/2021.
Claims 19-36 and 117-120 are currently pending.

Response to Arguments
Applicant’s arguments, filed 2/10/2021, with respect to 112 (b) rejection and claim objections have been fully considered and are persuasive.  The 112(b) rejection and objections of claims 21-36, 117, and 33 has been withdrawn. 
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. The 102(a)(2)and 103 rejection are maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, 25, 26, 117, and 118 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haghighat-Kashani et al. (US 2015/0012147 A1; hereafter Haghighat).

With respect to claim 19, Haghighat discloses a method for establishing a communications network (paragraphs [0014], [0223], see the networks) among a plurality of radio nodes (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals), the method comprising:
organizing the plurality of radio nodes (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals) into a network (paragraphs [0014], [0223], see the networks) in which each of said radio nodes (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals) are in RF communication with each other, 
wherein said plurality of radio nodes (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals) includes first and second radio nodes that communicate via first and second distinct RF protocols or RF technologies (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals);
paragraphs [0048] and [0049] and [0126]) from the plurality of radio nodes (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals), thereby producing aggregated RF communications: and
normalizing (paragraphs [0057], [0058], [0059], and [0060], see the reformatting the data to provide to user) the aggregated RF communications (paragraphs [0048] and [0049] and [0126]) into a singular output format (paragraphs [0057], [0058], [0059], and [0060], see the reformatting the data to provide to user; FIG. 11; FIG. 12; FIG. 13).

With respect to claim 20, Haghighat further discloses wherein said plurality of radio nodes includes a plurality of RF-enabled devices (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals).


With respect to claim 25, Haghighat further discloses wherein said output format is use case dependent (paragraphs [0050], [0051], [0056], [0058], see the sensors and GPS signals; and FIG. 11 and FIG. 12, see the one graph or multiple graphs).


With respect to claim 26, Haghighat further discloses wherein said RF communications include RF communications employing a wireless communications protocol (paragraphs [0014], [0223], see the networks) for home automation (paragraphs [0176], [0177], see the home systems).

With respect to claim 117, Haghighat further discloses wherein normalizing the aggregated RF communications into a singular output format includes normalizing the aggregated RF communications into a singular output format (paragraphs [0057], [0058], [0059], and [0060], see the reformatting the data to provide to user) selected from the group consisting of HTML (paragraphs [0221] and [0222]), streaming data and Ethernet frames.

With respect to claim 118, Haghighat further discloses wherein normalizing the aggregated RF communications into a singular output format includes normalizing (paragraphs [0057], [0058], [0059], and [0060], see the reformatting the data to provide to user) the aggregated RF communications into HTML (paragraphs [0221] and [0222]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21, 23, 24, 27, 28, 29, 30, 31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of LEE et al. (US 2016/0081127 A1; hereafter Lee).

With respect to claim 21, Haghighat does not disclose wherein said plurality of radio nodes are organized in a mesh topology.

Lee discloses wherein said plurality of radio nodes are organized in a mesh topology (b Mesh Topology in FIG. 5).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 23, Haghighat does not disclose wherein the RF collector comprises a plurality of RF antennas.

Lee discloses wherein the RF collector comprises a plurality of RF antennas (101a, 101b, 101c in FIG. 3).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 24, Haghighat does not disclose wherein said network is a fully connected network.

Lee discloses wherein said network is a fully connected network (C Tree Topology in FIG. 5).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 27, Haghighat does not disclose wherein said RF communications include RF communications employing the low-latency transmission of small data packets at data rates up to 100kbit/s.

Lee discloses wherein said RF communications include RF communications employing the low-latency transmission of small data packets at data rates up to 100kbit/s (paragraph [0010], see the ZigBee with transmitting speed up to 250 Kbps).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 28, Haghighat does not disclose wherein said RF communications include RF communications employing a wireless communications protocol for the creation of personal area networks.

Lee discloses wherein said RF communications include RF communications employing a wireless communications protocol for the creation of personal area networks (paragraph [0007], see the LR-WPAN).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

With respect to claim 29, Haghighat does not disclose wherein said RF communications include RF communications employing a wireless communications protocol for the creation of wireless ad hoc networks.

Lee discloses wherein said RF communications include RF communications employing a wireless communications protocol for the creation of wireless ad hoc networks (paragraphs [0054], [0055], [0056], [0057], and [0058]).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 30, Haghighat does not disclose wherein said RF communications include RF communications employing a wireless communications protocol based on an IEEE 802.15.4 specification.

paragraphs [0054], [0055], [0056], [0057], and [0058]).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 31, Haghighat does not disclose wherein said RF communications include RF communications employing a wireless technology standard for exchanging data using short wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz.

Lee discloses wherein said RF communications include RF communications employing a wireless technology standard for exchanging data using short wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz (paragraph [0010]).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

With respect to claim 34, Haghighat does not disclose wherein said RF communications include RF communications which utilize a set of media access control (MAC) and physical layer (PHY) specifications for implementing wireless local area network (WLAN) communications.

Lee discloses wherein said RF communications include RF communications which utilize a set of media access control (MAC) and physical layer (PHY) specifications for implementing wireless local area network (WLAN) communications. (APL, NWK, MAC, and PHY layers in FIG. 1; paragraph [0051])

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

With respect to claim 36, Haghighat does not disclose wherein said RF communications include RF communications selected from the group consisting of Bluetooth, RFID, 802.11, Zigbee and Z-wave.

paragraphs [0007], [0008], [0009], and [0010]).

Lee teaches the advantage of more efficient power monitoring and power consumption by using flexible ad-hoc networking with a home network (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the network as taught by Lee with the method of Haghighat to produce an expected result.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Lee and further in view of Hui et al. (US 2016/0132397 A1; hereafter Hui).

With respect to claim 22, Haghighat does not disclose wherein said wireless mesh topology utilizes shortest path bridging.

Hui discloses wherein said wireless mesh topology utilizes shortest path bridging (paragraph [0026], see the Open Shortest Path first (OSPF) routing).

Hui teaches the benefit of improved connectivity for wireless smart grid networks by using OSPF protocols (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one .

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view Hinman et al. (US 2013/0342320 A1; hereafter Hinman).

With respect to claim 32, Haghighat does not disclose wherein said RF communications include RF communications which utilize electromagnetic fields to automatically identify and track RFID tags attached to objects, wherein said RFID tags contain electronically stored information.

Hinman discloses wherein said RF communications include RF communications which utilize electromagnetic fields to automatically identify and track RFID tags attached to objects, wherein said RFID tags contain electronically stored information (23, 24, 25 in FIG. 1; paragraphs [0006], [0033], [0051]).

Hinman teaches the benefit of low-cost monitoring for wireless network nodes (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use RF tags as taught by Hinman with the method of Haghighat to produce an expected result.

With respect to claim 33, Haghighat does not disclose wherein said RFID tags are selected from the group consisting of passive tags which collect energy from interrogating radio waves of a proximal RF ID reader, and active tags which are equipped with a local power source.

Hinman discloses wherein said RFID tags are selected from the group consisting of passive tags which collect energy from interrogating radio waves of a proximal RF ID reader, and active tags which are equipped with a local power source (23, 24, 25 in FIG. 1; paragraphs [0006], [0033], [0051]).

Hinman teaches the benefit of low-cost monitoring for wireless network nodes (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use RF tags as taught by Hinman with the method of Haghighat to produce an expected result.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Kalkunte (US 2016/0080966 A1).

With respect to claim 35, Haghighat does not disclose wherein said RF communications are in the 900 MHz and 2.4, 3.6, 5, and 60 GHz frequency bands.

paragraphs [0027], [0028], and [0032]).

Kalkunte teaches the benefit of less downtime by using additional frequencies in wireless networks (paragraph [0002]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the added frequencies as taught in Kalkunte in the method of Haghighat to produce an expected result.

Claims 119 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Black et al. (US 10,715,248 B2; hereafter Black).

With respect to claim 119, Haghighat does not disclose wherein normalizing the aggregated RF communications into a singular output format includes normalizing the aggregated RF communications into streaming data.

Black discloses wherein normalizing the aggregated RF communications into a singular output format includes normalizing the aggregated RF communications into streaming data (column 7, lines 13-60).

With respect to claim 120, Haghighat does not disclose wherein normalizing the aggregated RF communications into a singular output format includes normalizing the aggregated RF communications into ethernet frames.

Black discloses wherein normalizing the aggregated RF communications into a singular output format includes normalizing the aggregated RF communications into ethernet frames (column 3, lines 50-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 12, 2021